DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/29/2021, 01/13/2022, 04/11/2022, 07/18/2022, and 10/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. For example, the title is generic and does not incorporate the inventive concept to which the independent claims are directed (using data stored in memory to control charging).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hobbs [US 2006/0028178] in view of Pozsgay et al. [US 6,928,372].
With respect to claim 1, Hobbs discloses a vehicle charger [100] for charging a battery [152] of a vehicle [150] and for communication with a first controller of a battery to which the vehicle charger is connectable [160], the vehicle charger comprising: an electrical power cord releasably attachable to at least one of the vehicle and a source of power [125/120]; a second controller [270]; at least one of a group consisting of a transmitter and a receiver coupled to the second controller for communication with a network [275; wireless comm signals]; wherein the second controller is configured to receive data indicative of at least one of a group consisting of a capacity of the battery, a type of the battery, a manufacturer of the battery, a model of the battery, and an age of the battery [par. 0072,0080,0086,0088,0095,0096; during certain phases voltage and current information is received/measured and used to determine “the type of battery”]; wherein in response to the data retrieved by the second controller, the second controller changes a supply of electric power to the battery by at least one of a group consisting of increasing a rate of charge of the battery, decreasing the rate of charge of the battery, starting battery charging, and stopping battery charging [par. 0072,0080,0086,0088,0095,0096; additionally the information is used to determine “power level to start charging at”, “how quickly to change the charging rate”, and “when to stop charging”]. However, Hobbs fails to explicitly disclose the second controller/charger communicating with the first controller/battery and consequentially the data being received by the second controller from the first controller. 
Pozsgay discloses a method for charging a battery wherein a battery 302 includes a memory/controller 309 that stores information including the battery serial number, type of cell, charging instructions, and date of manufacture (age) in the memory [col. 2 lines 35-55] and sends that data to a memory/controller 311 of a charger so that the charging can receive and use the information in a charging operation [abstract].
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Hobbs such that the battery included a memory/controller with the battery information (including type of cell) to send to the charger as taught by Pozsgay for the benefit of increasing efficiency of the recharging operation, i.e. Hobbs discloses the operation is stopped and restarted to double-check the type of cell was correctly determined whereas a memory that explicitly sent the information to the charger would skip the guess work and the starting/stopping of the recharging operation.  

With respect to claim 2, Hobbs further discloses a memory coupled to the second controller, wherein the second controller is also configured to store the data in the memory [par. 0051; i.e. controllers possess processors memory/RAM for which data is stored, also note various data like the look-up tables are stored thereon].

With respect to claim 3, Hobbs further discloses wherein the second controller, the memory, and the at least one of the group consisting of the transmitter and the receiver are all located in a common housing [Fig 2; within the charger housing].

With respect to claim 4, Hobbs further discloses wherein the housing is located along the electrical power cord [Fig. 1; i.e. along 120 and 125].

With respect to claim 5, Hobbs further discloses at least one user-manipulatable control coupled to the second controller [104] and by which a setting of the vehicular battery charger is input by a user, wherein the setting at least partially controls when the vehicular battery charger supplies power to the battery [par. 0111; fast charging takes place for a particular amount of time as entered by the user].
With respect to claim 7, Hobbs further discloses wherein the second controller is configured to communicate wirelessly with a third controller that is remote from the second controller and the vehicle, the second controller responsive to signals from the third controller to change supply of electric power to the battery [i.e. with controller 130; see par. 0037,0039,0056].

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hobbs [US 2006/0028178] and Pozsgay et al. [US 6,928,372] as applied above, and further in view of Pryor [US 2008/0007202].
With respect to claim 6, Hobbs fails to explicitly disclose wherein the setting comprises a time of day, and in at least one state of the second controller, the second controller changes supply of electric power to the battery based at least in part upon the time of day input by the user.
Pryor discloses a method for charging an electric vehicle wherein a user enters a setting of a time of day to start charging, in which the charging is delayed until that time, and a charge termination time in which the charging of the battery is stopped [Fig. 3-4 i.e. the charging supply is changed based on the inputted time by the user]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Hobbs to include an input for a time control of charging for the benefit of tailoring the charging operation based on the desires/time-constraints of a user and also for allowing the user the option to decrease the costs of charging (economy mode selection).    

Claims 8, 10-15, and 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hobbs [US 2006/0028178] in view of Pozsgay et al. [US 6,928,372] and Pryor [US 2008/0007202].
With respect to claim 8, Hobbs discloses a method of charging a battery of a vehicle [Fig. 3], the method comprising: releasably connecting an electrical power cord [125] to the vehicle [150]; receiving, by a controller of a vehicular battery charger [270], signals of the battery representative of at least one of a group consisting of a capacity of the battery, a type of the battery, a manufacturer of the battery, a model of the battery, and an age of the battery [par. 0072,0080,0086,0088,0095,0096; during certain phases voltage and current information is received/measured and used to determine “the type of battery”]; receiving, by a user interface [104], commands from a user regarding time [par. 0111; fast charging takes place for a particular amount of time as entered by the user]; and commencing the battery charging session based at least in part upon the signals received by the controller of the vehicular battery charger [par. 0072,0080,0086,0088,0095,0096; additionally the information is used to determine “power level to start charging at”, “how quickly to change the charging rate”, and “when to stop charging”] and the commands from the user [par. 0111; fast charging takes place for a particular amount of time as entered by the user]. However, Hobbs fails to explicitly disclose the charger controller communicating with a battery controller and consequentially the data being received by the charger controller from the battery controller and also a user interface for entering a time of day when to begin/end a charging session.  
Pozsgay discloses a method for charging a battery wherein a battery 302 includes a memory/controller 309 that stores information including the battery serial number, type of cell, charging instructions, and date of manufacture (age) in the memory [col. 2 lines 35-55] and sends that data to a memory/controller 311 of a charger so that the charging can receive and use the information in a charging operation [abstract].
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Hobbs such that the battery included a memory/controller with the battery information (including type of cell) to send to the charger as taught by Pozsgay for the benefit of increasing efficiency of the recharging operation, i.e. Hobbs discloses the operation is stopped and restarted to double-check the type of cell was correctly determined whereas a memory that explicitly sent the information to the charger would skip the guess work and the starting/stopping of the recharging operation.  
Furthermore, Pryor discloses a method for charging an electric vehicle wherein a user enters a setting of a time of day to start charging, in which the charging is delayed until that time, and a charge termination time in which the charging of the battery is stopped [Fig. 3-4 i.e. the charging supply is changed based on the inputted time by the user]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Hobbs to include an input for a time control of charging for the benefit of tailoring the charging operation based on the desires/time-constraints of a user and also for allowing the user the option to decrease the costs of charging (economy mode selection).    

With respect to claim 10, Hobbs further discloses wherein the user interface comprises a display screen [107].

With respect to claim 11, Hobbs further discloses wherein the user interface is part of the vehicular battery charger and is electrically coupled to the controller of the vehicular battery charger [as illustrated in Figs 1-2, par. 0035-0037,0055].

With respect to claim 12, Hobbs further discloses receiving signals representative of the commands from the user from a portable controller that is remote from the vehicular battery charger and the vehicle [130].

With respect to claims 13 and 14, Hobbs discloses receiving, at the portable controller, signals, and displaying information, on a display screen electrically coupled to the portable controller [par. 0037] and on the display 107, however, fails to explicitly disclose receiving/displaying information about the level of charge (capacity). 
Pryor further discloses wirelessly sending signals indicative of the level of charge of the battery to a remote controller [par. 0024-0025].
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Hobbs to send and display the level of charge (current capacity of the battery) to the remote controller/charger for the benefit of aiding the user in the control of the charging operation by providing all relevant data regarding the battery, as level of charge is one of the most important pieces of information (as Hobbs suggest the remote controller is used with an over-discharging event).    

With respect to claims 15 and 20, Hobbs discloses a vehicle charger [100] for charging a battery [152] of a vehicle [160] and a first controller of a battery to which the vehicle charger is connectable [160], and for communication with a portable second controller [130] that is remote from the vehicle charger and the vehicle, the vehicle charger comprising: a vehicle charger controller [270]; and at least one of a group consisting of a transmitter and a receiver coupled to the vehicle charger controller for communication with the controllers [275]; wherein the vehicle charger controller is configured to: receive signals from the battery indicative of at least one of a group consisting of a capacity of the battery, a type of the battery, a manufacturer of the battery, a model of the battery, and an age of the battery [par. 0072,0080,0086,0088,0095,0096; during certain phases voltage and current information is received/measured and used to determine “the type of battery”]; receive wireless signals from the second controller containing instructions [par. 0037]; and automatically change a supply of electric power to the battery by at least one of a group consisting of increasing a rate of charge of the battery, decreasing the rate of charge of the battery, starting battery charging, and stopping battery charging, based at least in part upon the signals received from the battery and the signals received from the second controller [par. 0072,0080,0086,0088,0095,0096; additionally the information is used to determine “power level to start charging at”, “how quickly to change the charging rate”, and “when to stop charging”; additionally the remote controller 130 is disclosed as configured to allow control of the battery charging via the selections made by the user]. However, Hobbs fails to disclose the charger controller receives signals from the first/battery controller and receives wireless signals from a remote controller with instructions when the vehicle charger controller will begin or end a charging session. 
Pozsgay discloses a method for charging a battery wherein a battery 302 includes a memory/controller 309 that stores information including the battery serial number, type of cell, charging instructions, and date of manufacture (age) in the memory [col. 2 lines 35-55] and sends that data to a memory/controller 311 of a charger so that the charging can receive and use the information in a charging operation [abstract].
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Hobbs such that the battery included a memory/ first controller with the battery information (including type of cell) to send to the charger/second controller as taught by Pozsgay for the benefit of increasing efficiency of the recharging operation, i.e. Hobbs discloses the operation is stopped and restarted to double-check the type of cell was correctly determined whereas a memory that explicitly sent the information to the charger would skip the guess work and the starting/stopping of the recharging operation.  
Furthermore, Pryor discloses a method for charging an electric vehicle wherein a charger receives wireless signals from a fleet charging management system containing instructions for when the vehicle charger will begin/end a charging session [par. 0023-0026; the remote controller at the management system determines and assigns vehicle specific charging times, including CIT]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Hobbs to include receipt of instructions for charging times from a remote management system for the benefit of evenly distributing vehicular charging over the grid as stated by Pryor.     

With respect to claim 17, Hobbs further discloses wherein the vehicle charger controller is releasably connectable to the vehicle via an electrical power cord [125].

With respect to claims 18 and 19, Hobbs discloses receiving, at the portable controller, signals, and displaying information, on a display screen electrically coupled to the portable controller [par. 0037] and on the display 107, however, fails to explicitly disclose receiving/displaying information about the level of charge (capacity). 
Pryor further discloses wirelessly sending signals indicative of the level of charge of the battery to a remote controller [par. 0024-0025].
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Hobbs to send and display the level of charge (current capacity of the battery) to the remote controller/charger for the benefit of aiding the user in the control of the charging operation by providing all relevant data regarding the battery, as level of charge is one of the most important pieces of information (as Hobbs suggest the remote controller is used with an over-discharging event).    


Claims 9 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hobbs [US 2006/0028178], Pozsgay et al. [US 6,928,372], and Pryor [US 2008/0007202] as applied above, and further in view of Ichikawa et al. [US 2009/0315512].
With respect to claims 9 and 16, Hobbs as applied above fails to disclose wherein the signals from the controller of the battery are received wirelessly by the controller of the vehicular battery charger. However, wireless communication is routine in the art. For example, Ichikawa teaches communication between an electric vehicle and a charger (power management device) and further wherein the signals are transmitted/received in a wireless manner [par. 0156].
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Hobbs to include wireless communication for the benefit of improving reliability (i.e. from contacts degrading in line to line communication) and also for easily increasing the range in which signals can be sent without dealing with the constraints of running wires. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859